Exhibit 10.101
 
This instrument and the rights and obligations evidenced hereby are subordinate
to any and all
liens, indebtedness, obligations and liabilities of 111 realty investors, LP, a
texas limited
partnership, its successors and assigns, to (I) u.s. bank national association
and/or its
successors and assigns as collateral trustee (the "collateral trustee") under
the terms of that
certain collateral trust indenture dated of as of april 27, 2012 on behalf of
the holders (the
"senior noteholders") from time to time of the adjustable rate senior secured
notes due april
15, 2049 of 111 realty investors, lp and (II) the senior noteholders, in the
manner and to the
extent set forth in that certain debt subordination agreement with collateral
trustee dated
april 27, 2012, which reference is hereby made for a more full statement thereof
and each
holder of this instrument, by its acceptance hereof, shall be bound by the
provisions of such
debt subordination agreement.
 
111 Realty Investors, LP
Junior Secured Note
Due April 15, 2049
 
April 27, 2012
$60,000,000.00
 
111 Realty Investors, LP, a limited partnership organized under the laws of the
State of Texas (the “Company”), for value received, hereby promises to pay to or
to the order of APPLE NINE VENTURES OWNERSHIP, INC., a Virginia corporation, or
its assigns ("Junior Lender"), the principal amount of SIXTY MILLION AND NO/100
Dollars ($60,000,000.00) on April 15, 2049, together with interest at the
Applicable Interest Rate (as defined below) from the date of issue until
maturity (each computed on the basis of a 360-day year of 12 consecutive 30-day
months).  Prior to maturity, interest only payments calculated at the Applicable
Interest Rate shall be due and payable on the 15th day of each month following
the date hereof; provided, however, that in accordance with the terms of that
certain Debt Subordination Agreement dated of even date herewith between Junior
Lender and Senior Noteholder, it is understood that after the payment tendered
on May 15, 2015, no payments of accrued interest will be tendered to Junior
Lender and accordingly all such accrued interest thereafter will be capitalized
and added to the outstanding principal balance of this Note.  For purposes
hereof the term “Applicable Interest Rate” shall mean 10.5% per annum.  At
maturity the outstanding principal balance shall be due and payable in
full.  Notwithstanding anything to the contrary contained herein, in the event
the tenant under the Chesapeake Lease (as defined in the Loan Agreement) has
exercised its rights pursuant to Section 25 thereof to repurchase up to 29
sites, Junior Lender agrees that for every site purchased after the 14th site
that the principal balance of this Note shall be deemed reduced (i.e., without
actual receipt of any funds) by an amount equal to $403,636.00 for each site
repurchased thereafter (except that with regard to the repurchase of site number
15, the deemed amount shall only be $201,818.00); provided, however, that the
foregoing shall cease to be applicable with regard to any sites purchased upon
the earlier of (x) the 24th month of this Note and (y) the date, if any, that
Section 25 of the Chesapeake Lease is modified to eliminate the tenant's right
to repurchase sites.  
 
The Company further promises to pay interest at the rate that is the greater of
(i) 2.0% per annum above the Applicable Interest Rate stated in the first
paragraph of this Note and (ii) 2.0% over the rate of interest publicly
announced by Citibank, N.A. in New York, New York as its “base” or “prime” rate,
(i) on each overdue installment of principal, premium, if any, and (to the
extent legally enforceable) upon each overdue installment of interest in each
case from and after the due date of each such installment, whether by
acceleration or otherwise, until paid and (ii) during the continuance of an
Event of Default, on the unpaid balance hereof; provided, however, it is
expressly acknowledged that payments being accrued after May 15, 2015 shall not
be deemed to be overdue and the Company shall not be deemed to be in default
hereunder (i.e., the Applicable Interest Rate shall remain at 10.5% per
annum).  Payments of principal, premium, if any, and interest shall be made in
such coin or currency of the United States of America as at the time of payment
is legal tender for the payment of public and private debts by wire transfer of
immediately available funds, in such manner and at such other place in the
United States of America as the holder hereof shall have designated to the
Company in writing.  
 
 
1

--------------------------------------------------------------------------------

 
 
This Note is issued under and pursuant to the terms and provisions of the Loan
Agreement dated of even date herewith (the “Loan Agreement”) entered into by the
Company and Junior Lender and secured by the Junior Deeds of Trust dated of even
date herewith (collectively, the “Deed of Trust”) from the Company to William
Woodall, Esq., as trustee, in favor of Junior Lender, in respect of the
Mortgaged Property described therein and the Ground Lease Agreement dated
February 3, 2010 (as amended from time to time) between the Company (as
successor-in-interest to Junior Lender), as landlord, and Chesapeake Operating
Inc., a corporation organized under the laws of the State of Oklahoma, as
tenant. This Note and the holder hereof are entitled to all the benefits
provided for by the Loan Agreement and the Deed of Trust and the Other Related
Agreements (as defined in the Loan Agreement), to which Loan Agreement, the Deed
of Trust and such Other Related Agreements reference is hereby made for the
statement thereof, including a description of the Mortgaged Property (as defined
in the Deed of Trust), the nature and extent of the security and the rights of
the holder of this Note and of the Company in respect thereof.  Capitalized
terms not otherwise defined herein shall have the respective meanings ascribed
thereto in the Loan Agreement and/or the Deed of Trust.
 
Interest on this Note shall not exceed the maximum amount of non-usurious
interest that may be contracted for, taken, reserved, charged, or received under
law; any interest in excess of that maximum amount shall be credited on the
principal of this Note or, if that has been paid, refunded.  All interest paid
or agreed to be paid to the holder of this Note shall, to the extent permitted
by applicable law, be amortized, prorated, allocated, and spread throughout the
full period (including any renewal or extension) until payment in full of the
principal so that the interest hereon for such full period shall not exceed the
maximum amount permissible under applicable law.
 
This Note shall be governed by and construed in accordance with the laws of the
State of Texas and the laws of the United States applicable to transactions in
the State of Texas.
 


 
[remainder of page intentionally left blank]
 
 
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
This Note may be declared due prior to its expressed maturity and voluntary
repayments may be made thereon by the Company, all in the events, on the terms
and in the manner and amounts as provided in the Deed of Trust and/or the Loan
Agreement.


 
 
111 Realty Investors, LP, a Texas limited partnership



 
By:  111 GP, Inc., a Texas corporation, its general partner



 
By: /s/ Michael J. Mallick

     Name:  Michael J. Mallick
     Title:    President


 
3

--------------------------------------------------------------------------------

 